Citation Nr: 9930530	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-29 979 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for background diabetic 
retinopathy secondary to a nervous condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
situational maladjustment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from January 1944 to July 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

In a June 1997 rating decision the RO denied service 
connection for PTSD and situational maladjustment.  The RO 
noted that the veteran had previously been denied service 
connection for a nervous condition, as he had failed to 
report for a VA examination, but did not explain why it 
reviewed these issues on a de novo basis.  The Board notes 
that the veteran had been notified of the disallowance of his 
claim by a letter dated in March 1958.  

The Board also notes that under Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996), a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not previously been considered.  
Consequently, there is a basis for the RO's decision to treat 
the claim for service connection for PTSD on a de novo basis, 
as that disorder had not previously been diagnosed.  The 
diagnosis of situational maladjustment, however, is from the 
veteran's service medical records. Given the finality of the 
March 1958 decision, a claim of entitlement to service 
connection for situational maladjustment should have been 
framed as an attempt to reopen the claim instead.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  These 
matters are remanded to the RO, as discussed below.  


FINDINGS OF FACT

1.  By a letter dated July 14, 1997, the RO informed the 
veteran of the denial of service connection for irritable 
bowel syndrome and background diabetic retinopathy.

2.  In July 1997, the veteran filed a notice of disagreement 
(NOD) concerning all issues of which he was informed in the 
July 1997 letter.

3.  On August 4, 1997, the RO issued a statement of the case 
(SOC) concerning service connection for irritable bowel 
syndrome and background diabetic retinopathy.

4.  On September 8, 1997, the RO received a VA Form 9 from 
the veteran, which failed to discuss either of the issues 
regarding service connection for irritable bowel syndrome or 
background diabetic retinopathy.

5.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claims for service connection for irritable bowel syndrome or 
background diabetic retinopathy.

6.  A VA examination report contains a diagnosis of PTSD and 
the veteran has described incidents that he considers to be 
stressors during service. 


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect 
appeals concerning the claims for service connection for 
irritable bowel syndrome and background diabetic retinopathy.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).

2.  The appellant has submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Inadequate Appeals

The record reflects that a June 1997 rating decision, inter 
alia, denied service connection for irritable bowel syndrome 
and background diabetic retinopathy.  In a statement received 
in July 1997, the veteran submitted a NOD to these issues. 

The RO issued a SOC in August 1997 regarding the issues of 
service connection for irritable bowel syndrome and 
background diabetic retinopathy.  On September 8, 1997, the 
RO received the veteran's VA Form 9, substantive appeal.  
However, the VA Form 9 contained no arguments regarding the 
issues of service connection for irritable bowel syndrome or 
background diabetic retinopathy.  Although the veteran 
submitted statements (received in June 1998) within a year of 
notification of the June 1997 rating decision, these 
statements cannot be construed as substantive appeals because 
they did not address the issues regarding service connection 
for irritable bowel syndrome or background diabetic 
retinopathy.  Hence, neither the VA Form 9 nor the other 
submitted statements can be considered as timely substantive 
appeals.  The next communication concerning these claims is 
the representative's statements received in April 1999.  

An appeal to the Board consists of a timely NOD and a timely 
substantive appeal in response to the SOC.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200 (1998).  The claimant 
has one year from the date of notification of a rating 
decision to file a NOD to initiate the appeal.  38 U.S.C.A. § 
7105(b)(1) (West 1991).  To complete the appeal, a claimant 
must file a substantive appeal within 60 days of the mailing 
date of the SOC, or within the remaining time, if any, of the 
one-year period after the date of notification of the action 
appealed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC), which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  A 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification. 38 C.F.R. § 20.203 (1998).

In a letter dated July 21, 1999, the Board informed the 
appellant that the substantive appeal received in September 
1997 did not allege specific errors of law or fact with 
respect to the claims for service connection for irritable 
bowel syndrome and background diabetic retinopathy.  The 
Board informed the appellant that pursuant to 38 C.F.R. 
§ 20.203 he was given 60 days from the date of the letter to 
present a written argument or to request a hearing to present 
oral arguments in support of his appeal of those issues.  It 
is noted that the veteran returned the Board's notification 
letter in September 1999 with his response written on the 
letter.  On this letter, he indicated that he did not 
understand the VA's notification regarding the inadequate 
appeal.  However, his representative responded to this 
notification in a statement received in August 1999.  The 
representative argued that that the Board should take into 
consideration 38 C.F.R. §§ 3.109 and 20.202 as well as the 
Supreme Court's statement in Brown  v. Gardner, 115 S.Ct. 
552, 555 (1994), that "interpretive doubt is to be resolved 
in the veteran's favor."  

The Board notes that the Supreme Court's statement concerned 
statutory interpretation, not interpretation of the veteran's 
statements.  Nonetheless, in regards to 38 C.F.R. § 20.202, 
the Board did construe the veteran's arguments as broadly as 
possible.  The VA Form 9, however, does not contain any 
reference to his claims regarding service connection for 
irritable bowel syndrome or background diabetic retinopathy.  
Concerning the argument related to 38 C.F.R. § 3.109, the 
Board notes that this provision refers to timely filing of 
evidence and does not apply to the adequacy of the 
substantive appeal.  

To summarize, with respect to the claims for service 
connection for irritable bowel syndrome and background 
diabetic retinopathy; the substantive appeal received in 
September 1997 does not contain any allegations of error of 
fact or law as to those issues.  Furthermore, the record does 
not contain any other written statement by the veteran or his 
representative, filed during the required time period, that 
contains such allegations.  The appellant was so informed and 
given 60 days to present argument or request a hearing.  The 
Board finds that no adequate substantive appeal has been 
timely filed with respect to those issues.  Accordingly, the 
Board lacks jurisdiction regarding these issues.  The claims 
with respect to these issues are dismissed.

II. Service Connection for PTSD

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

In this case, the March 1997 VA examination report contains a 
diagnosis of PTSD. While not commenting on the reliability or 
thoroughness of the submitted diagnosis, the Board notes that 
this diagnosis indicates that the veteran's psychiatric 
condition is directly related to the incidents during his 
military service that he described to the examiner.  
Accepting the evidence at face value, the Board notes that 
the record contains a diagnosis of PTSD and statements of the 
veteran describing stressors that he experienced during his 
military service.  Moreover, the diagnosis of PTSD itself 
provides the necessary nexus evidence.  Therefore, I find 
this claim well grounded.   


ORDER

The claim for service connection for irritable bowel syndrome 
is dismissed.

The claim for service connection for background diabetic 
retinopathy secondary to a nervous condition is dismissed.


REMAND

In regard to the claim for service connection for situational 
maladjustment, the Board notified the veteran in a July 1999 
letter that his claim for service connection for this 
disability would be dismissed due to an inadequate appeal.  
As noted above, the veteran's representative argued that the 
Board should construe the veteran's arguments in a liberal 
manner for purposes of determining whether they raised the 
aforementioned issue on appeal.  On further consideration, 
the Board finds that the statements regarding his anxiety and 
inservice problems could be construed as relating both to the 
issue of service connection for situational maladjustment and 
the issue of service connection for PTSD.  Therefore, the 
Board concludes that this issue is also properly before the 
Board on appeal.  In light of this, the veteran should be 
provided the laws and regulations that pertain to finality.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Precedent holdings of the Court have provided new guidance 
for the adjudication of claims for service connection for 
PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Cohen v. Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 
9 Vet. App. 389 (1996).  Service connection for PTSD requires 
(1) A current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, 10 Vet. App. at 138 (citing 
38 C.F.R. § 3.304(f)).

With regard to the second element (combat service/stressor 
verification), the record does not reflect that the veteran 
received any awards or decorations for valor, combat 
experience or combat injuries; nor is there any other 
evidence of record that he participated in active combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carleton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence that 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI,  11.38.

Although the veteran has provided only vague accounts of his 
alleged stressful experiences, in light of the Court's recent 
precedent holdings cited above, the Board finds that it will 
be necessary for the RO to address the matter of whether 
there is sufficient corroboration of the veteran's stressors.  
On this point, it is noted that in Suozzi, the Court 
expressly held that a veteran need not prove "every detail" 
of an alleged stressor.  Id. at 311.  In Moreau, the Court 
stated that credible supporting evidence of a stressor may be 
obtained from service records or "other sources."  Id. at 
395.  

It is noted that the RO, in an October 1996 letter, requested 
that the veteran provide information regarding his stressors.  
However, the veteran in his response failed to provide 
specific details concerning his stressors, such as, 
incidents, dates or unit assignments.  In March 1997, the RO 
attempted to obtain information about the veteran's 
activities during service from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  In April 1997, the 
USASCRUR responded indicating that it did not provide general 
historical documentation for large periods of time without a 
specific incident.  The next month, the USASCRUR indicated 
that it was unable to verify the veteran's anxiety attacks.  
In light of the diagnosis regarding PTSD, the Board feels 
that the veteran should be provided another chance to provide 
the necessary details regarding his stressor.  The appellant 
is advised that he must provide specific information 
concerning the events, dates, places, persons involved, and 
units involved for a meaningful search for, and verification 
of, information to be conducted.

In regard to the VA diagnosis of PTSD, it is not clear as to 
the basis on which this diagnosis was rendered, especially as 
there is no evidence in the claims file that the veteran was 
in combat and the examination report does not make it clear 
as to what other stressor(s) the examiner may have related to 
service.  Therefore, an addendum would be helpful in the 
determination of this claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inform him that the information that he 
has provided is insufficient to permit 
meaningful research of his alleged 
stressors.  The veteran should submit a 
statement containing the necessary detail 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  He should be informed that 
he might submit independent evidence that 
would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the veteran in obtaining such 
evidence, if appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  If the information is sufficient to 
permit the USASCRUR to attempt to 
document the reported stressors, the RO 
should request the USASCRUR to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
case is not referred to USASCRUR, the RO 
should indicate in the record why the 
case was not referred.

3.  The RO should contact the person who 
performed the March 1997 VA examination 
for PTSD for an addendum to the report 
of that examination, as delineated 
below.  If the examiner is no longer 
available, or is otherwise unable to 
provide the addendum, the RO should 
schedule another examination.  All 
indicated tests and studies should be 
performed to determine whether the 
veteran has PTSD.  If a diagnosis of 
PTSD is made, the examiner should (1) 
specify the credible "stressors" 
forming the basis for the diagnosis and 
the evidence relied upon to establish 
the existence of the stressor(s), and 
(2) describe which stressor(s) the 
veteran reexperiences and how he 
reexperiences them.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The claims folder must be made available 
to the examiner.  In particular, the 
examiner should review the records of 
the veteran's hospitalization in June 
and July 1946, which contain a final 
diagnosis of acute situational 
maladjustment.

4.  The RO should reevaluate the 
veteran's claim for service connection 
for situational maladjustment.  The 
veteran should be supplied with 
information about both the March 1958 
denial of service connection for a 
nervous condition and the notice that he 
was then given; the laws and regulations 
applicable to the finality of prior 
unappealed rating decisions; and a 
discussion of the effect of the prior 
denial on the current claim.  

5.  The RO should then review the claims 
for service connection for chronic 
acquired psychiatric disorders including 
PTSD and situational maladjustment.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  If an examination is scheduled, 
the appellant is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







